 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: 916-554-2700

 5 Attorneys for Respondent
   United States of America
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:99-CR-00433-WBS-AC

12                  Plaintiff/Respondent,                CONSOLIDATED STIPULATION AND
                                                         [PROPOSED] ORDER FOR SECOND EXTENSION
13                          v.                           OF TIME IN WHICH TO FILE OBJECTIONS TO
14   BAO LU, SON VAN NGUYEN, THY                         MAGISTRATE JUDGE’S FINDINGS AND
     CHANN, and HOANG AI LE,                             RECOMMENDATIONS.
15
                    Defendant/Movant.                    (ECF. 1807 – 1810)
16

17

18          Respondent United States of America, by and through its attorneys of record, McGregor W.
19 Scott, United States Attorney, and Jason Hitt, Assistant United States Attorney, hereby requests an

20 additional 30-day extension of time until October 23, 2019, in which to file its consolidated objections to

21 Magistrate Judge’s findings and recommendations. Docket Nos. 1807-1810.

22          For the past three weeks, counsel for the Government has been in trial preparations and trial in
23 US v. Sherman, et al., 2:13-CR-00302-MCE, which concluded on September 19, 2019. The additional

24 time will give me additional time to interpret additional guidance with regard to the recent decisions in

25 United States v. Davis, 677 Fed. Appx. 933 and United States v. Begay, ___ F.3d ___, 2019 WL

26 3884261. This, in turn, will provide sufficient time to draft and file appropriate objections.

27          Geoffrey M. Jones, counsel for Hoang Ai Le, does not oppose the Government’s request.
28          Katherine Hart, counsel for Bao Lu, does not oppose the Government’s request.
      STIPULATION FOR SECOND EXTENSION OF TIME
      TO FILE OBJECTIONS TO THE MAGISTRATE
      JUDGE’S FINDINGS AND RECOMMENDATIONS
 1        Lindsay Weston, counsel for Thy Chann, does not oppose the Government’s request.

 2        Benjamin Ramos, counsel for Son Van Nguyen, does not oppose the Government’s request.

 3
     Dated: September 23, 2019                        McGREGOR W. SCOTT
 4                                                    United States Attorney
 5
                                                      /s/ JASON HITT
 6                                                    JASON HITT
                                                      Assistant United States Attorney
 7

 8   Dated: September 23, 2019                        /s/ GEOFFREY JONES
                                                      GEOFFREY JONES
 9
                                                      Attorney for Hoang Ai Le
10
     Dated: September 23, 2019                        /s/ KATHERINE HART
11                                                    KATHERINE HART
12                                                    Attorney for Bao Lu

13   Dated: September 23, 2019                        /s/ LINDSAY WESTON
                                                      LINDSAY WESTON
14                                                    Attorney for Thy Chann
15
     Dated: September 23, 2019                        /s/ BENJAMIN RAMOS
16                                                    BENJAMIN RAMOS
                                                      Attorney for Son Van Nguyen
17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR SECOND EXTENSION OF TIME
     TO FILE OBJECTIONS TO THE MAGISTRATE
     JUDGE’S FINDINGS AND RECOMMENDATIONS
 1                                                [PROPOSED] ORDER

 2          The Court, having received, read, and considered the stipulation of the parties, and good cause
 3 appearing therefrom, adopts the stipulation of the parties in its entirety as its order.

 4          It is further ordered that the Government’s Consolidated Objections to the Magistrate Judge’s
 5 Findings and Recommendations is now due October 23, 2019.

 6

 7
     Dated: September 24, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION FOR SECOND EXTENSION OF TIME
      TO FILE OBJECTIONS TO THE MAGISTRATE
      JUDGE’S FINDINGS AND RECOMMENDATIONS
